Citation Nr: 0531406	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-29 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.   Entitlement to an increased evaluation for residuals of 
a stab wound to the left chest with partial pneumothorax, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June and 
July 2003, from the Department of Veterans Affairs (VA) 
regional office (RO) in Pittsburgh, PA, which respectively, 
denied an increased rating for residuals of a stab wound to 
the left chest with partial pneumothorax and denied service 
connection for post-traumatic stress disorder (PTSD).

The record reveals a number of statements from medical 
professionals that the veteran is unable to work due to his 
service-connected residuals of a stab wound to the left chest 
with partial pneumothorax. The RO has not yet developed or 
adjudicated a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue will, therefore, be REFERRED to the 
RO for appropriate action.  See Colayong v. West, 12 Vet. 
App. 524 (1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims); see also Norris v. West, 12 
Vet. App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased rating for residuals of 
a stab wound to the left chest with partial pneumothorax; all 
reasonable development necessary for the disposition of the 
appeal of this claim has been completed.

2.  The residuals of a stab wound to the left chest with 
partial pneumothorax are manifested by objective evidence of 
Forced Expiratory volume in one second of 41 to 49 percent 
predicted, and subjective evidence of sputum production, 
significant shortness of breath on exertion, and occasional 
hemoptysis.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
residuals of a stab wound to the left chest with partial 
pneumothorax have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6843 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in March 2003, three months 
before the rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  A second VCAA notice was sent in 
June 2005.  The VCAA notices sent in March 2003 and June 2005 
comply with all requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  In this 
case, the March 2003 letter from the RO provided the 
appellant with the first three elements; the June 2005 notice 
included all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the June 2003 
rating decision, the October 2003 Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOC) 
dated in March and September 2004, and August 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
all reasonably identified private medical records.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the pertinent rating criteria for residuals of a 
stab wound to the left chest with partial pneumothorax.  The 
evaluations are adequate for rating purposes and there is 
sufficient medical evidence of record to make decisions on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.  As discussed in more detail 
below, sufficient evidence is of record to grant this claim.  
Therefore, no further development is needed.



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in relative equipoise, it is 
allowed.  Id.  

The veteran's service-connected residuals of a stab wound to 
the left chest with partial pneumothorax is currently rated 
as 30 percent disabling by analogy under 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2005).

A 30 percent rating is warranted for Forced Expiratory volume 
in one second (FEV-1) of 56 to 70 percent predicted, Forced 
Expiratory volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of  56 to 65 percent predicted.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC 
of 40 to 55 percent, DLCO (SB) of 45 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit.)  A 100 percent rating is warranted 
for FEV-1 of less than 40 percent predicted, FEV-1/FVC of 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy; or; pulmonary hypertension 
(shown by Echo or cardiac catherization), or episode(s) of 
acute respiratory failure, or requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2005).



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's large claims folder, which includes:  his service 
medical records; his contentions, including testimony 
provided at two hearings; VA records for treatment from 2000 
to the present; various private treatment records; records 
from the Social Security Administration; lay statements; and 
VA examination reports.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

A review of the record indicates that a rating increase to 60 
percent is warranted for residuals of a stab wound to the 
left chest with partial pneumothorax, but no greater.

The veteran underwent several PFTs over the years, including 
tests done in August 2001, May 2003, February 2004, and June 
2005.  The results of each of the PFTs reveal an FEV-1 rate 
of between 40 to 55 percent predicted, which meet the 
criteria for a 60 percent evaluation under Diagnostic Code 
6843.  

The Board considered the opinion expressed by a VA examiner 
in December 2003 that the veteran's obstructive airways 
disease is likely related to cigarette smoking.  However, 
that is insufficient to deny this claim for the following 
reasons.  The examiner also noted that the veteran's lung 
disability has a restrictive component, which the examiner 
did not attribute to cigarette smoking, noting that PFTs had 
shown "severe" restrictive pattern.  When the examiner had 
an opportunity to again review the file in June 2004 and 
clarify her prior opinion, she stated that PFTs showed the 
veteran has moderate to severe restrictive airways disease 
and minimal obstructive airways disease (emphasis added).  
This suggests that the portion of the veteran's pulmonary 
disability due to cigarette smoking is minimal.  Furthermore, 
the examiner also stated that the findings of FVC of 49 
percent (post bronchodilator) were most indicative of the 
severity of the veteran's restrictive airways disease.  The 
residuals of pneumothorax and traumatic chest wall injuries 
are listed under restrictive lung diseases in VA's Rating 
Schedule.  Therefore, the VA examiner's opinion clearly 
states that the restrictive component of the veteran's 
disability - that is, the portion he is service-connected for 
- is best represented by findings of FVC of 49 percent, which 
clearly falls within the criteria of a 60 percent rating.

Furthermore, the VA examiner also stated in December 2003 
that variables within PFT testing cannot be singled out as 
individual entities.  The Board infers from this that any 
attempt to delineate between symptomatology from nonservice-
connected and service-connected respiratory disabilities 
would require gross speculation.  The law is clear that to 
the extent that some symptoms cannot be sorted out, 
reasonable doubt should be resolved in the veteran's favor.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, 38 C.F.R. 
§ 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected disorder.)  Therefore, 
even the examiner's 2003 opinion, standing alone, would not 
provide a basis for denying this claim simply because some 
portion of the veteran's disability is due to nonservice-
connected causes, when those nonservice-connected aspects 
cannot be differentiated.

The veteran is not entitled to an increase to 100 percent 
because the rate of FEV-1/FVC has consistently been greater 
than 60 percent and DLCO has repeatedly exceeded 40 percent.  
There are likewise no FEV-1 findings of less than 40 percent.  
Moreover, an evaluation for oxygen therapy in March 2004 
reflects that the veteran did not meet the criteria for 
supplemental oxygen; and treatment records and examination 
reports reveal no medical history of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure.  There is also no indication 
that the veteran has a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation.  

In Gilbert, 1 Vet. App. 49, 53 (1990), the Court held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  The Board considered the application 
of reasonable doubt in the evaluation of the residuals of a 
stab wound to the left chest with partial pneumothorax.  The 
evidence as to the veteran's claim clearly favors an increase 
to 60 percent; however, the evidence clearly preponderates 
against an evaluation of 100 percent.  Accordingly, 
reasonable doubt is not for application. 38 U.S.C.A. § 5107 
(West 2002).


ORDER

A 60 percent evaluation for residuals of a stab wound to the 
left chest with partial pneumothorax is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.


REMAND

A review of the record indicates that over the years 2000 and 
2001, the veteran has been diagnosed with a variety of 
clinical and personality disorders, including PTSD, anxiety 
disorder, NOS (not otherwise specified), adjustment disorder, 
severe depression with anxiety with occasional suicidal 
attempts, alcohol dependence in remission, and explosive 
personality disorder.  A working diagnosis of PTSD is shown 
in private records, but these records do not reveal the 
results of clinical interviews or diagnostic testing that 
support the diagnosis.  VA treatment records acknowledge 
"features" of PTSD, but no diagnosis of PTSD is shown.  VA 
examinations for PTSD did not result in a PTSD diagnosis.


The most recent "medical" evidence, letters from S.R., MFT, 
dated in April 2003 and June 2004, reflects a diagnosis of 
PTSD.  The first of these letters offers a diagnosis of PTSD 
after a lengthy discussion of the author's credentials, but 
with no discussion of current findings regarding the veteran.  
The June 2004 letter reviews the findings from the July 2003 
VA PTSD examination and treatment records as presented in the 
examination report; it adds no contemporaneous findings.  
Nonetheless, the June 2004 letter appears to out date the 
July 2003 VA examination report.  In addition to the absence 
of current or contemporaneous findings in Mr. R's June 2004 
report, the Board has reservations regarding his 
qualifications to make an initial diagnosis of PTSD.  

While S.R., MFT, presented a lengthy description of his 
professional experience with PTSD, his qualifications to 
diagnose mental disorders remains in doubt.  In this regard, 
it is noteworthy that the Veterans Benefits Administration 
requires that any examiner providing an initial compensation 
and pension examination for mental disorders have one of the 
following credentials: board certified psychiatrist, licensed 
psychologist, or a psychiatry resident or psychology intern 
under close supervision of an attending psychiatrist or 
psychologist.  See VBA Fast Letter 04-01 (February 9, 2005).  
These qualifications are to protect the veteran, ensuring 
that he or she receives an examination by a medical 
professional who is qualified to diagnose mental disorders.  
As the initials following S.R.'s name suggest, he is 
apparently a marriage and family therapist.  As such, his 
qualifications include either a Master's or Doctoral degree 
in marriage and family therapy.  His qualifications do not 
readily appear to meet VA's minimum requirements for its own 
examiners.  

In light of the evolving diagnoses of record and the issue 
regarding S.R.'s qualifications, the Board is of the opinion 
that an additional VA examination is needed to obtain the 
current diagnosis of any mental disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (If the medical 
evidence of record is insufficient or of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.)  See also 38 C.F.R. § 4.2 (2005).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

2.  The RO should then readjudicate the 
claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


